By the Court,
Crockett, J.:
There was no error in the ruling of the Court admitting the evidence as to the cost of new buildings to replace those which were burned. The evidence was admissible as furnishing some data by which the Court would be enabled to estimate approximately the valué of the old buildings; and it is evident from the opinion and order of the Court, that it *439was received and considered for this purpose only, and not as affording a criterion of damages. The evidence as to the character of the timber for milling purposes in that immediate neighborhood was also admissible under the pleadings, when it was offered. But, whether strictly admissible or not, it is apparent from the findings, and from the opinion and order of the Court denying a new trial, that it did the defendants no harm. Nor can we disturb the judgment on the ground that the findings were not justified by the evidence, which was quite sufficient to warrant the conclusion that the damage to the plaintiff’s property was caused by the negligence of the defendants, as charged in the complaint.
Judgment affirmed.